

Exhibit 10(a)


SIXTH AMENDMENT
TO
THE ENTERGY CORPORATION AND SUBSIDIARY COMPANIES
INTERCOMPANY INCOME TAX ALLOCATION AGREEMENT


This Sixth Amendment (the “Sixth Amendment”) to the Entergy Corporation and
Subsidiary Companies Intercompany Income Tax Allocation Agreement (the “Tax
Agreement”) is effective for all payments after September 30, 2010, related to
any taxable year, and is made by Entergy Corporation (“ETR”) and each entity
that is a member of the Entergy Corporation and Subsidiary Companies’
consolidated group, as defined in Treas. Reg. § 1.1502-1(h) (collectively, the
“Entergy System”).


WITNESSETH:


WHEREAS, ETR and the other members of the Entergy System desire to amend the Tax
Agreement, which was effective for taxable years 1987 and thereafter.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
undertakings contained in this Tax Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each member of the Entergy System does hereby covenant and agree as follows:


1.  
DEFINITIONS.  As used in this Sixth Amendment, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):



“Automatic Inclusion Clause” shall mean the provision contained in the Fourth
Amendment to the Tax Agreement that automatically makes new members of the
Entergy System parties to the Tax Agreement.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Final Determination” shall mean the resolution of an issue for the taxable year
in question by (A) the expiration of the applicable statute of limitations on
assessments for the year, as extended by agreement, (B) a decision, judgment,
decree or other order by a court of competent jurisdiction, which has become
final and unappealable, or (C) a closing agreement or an accepted offer in
compromise under § 7121 or 7122 of the Code.


“Non-Regulated Companies” shall mean the companies listed on Schedule 2,
attached hereto, and all companies that become members in the future of the
Entergy System that are parties to the Tax Agreement.


“Recalculated Federal Tax Allocation” shall mean the net positive or net
negative federal tax allocation referenced in paragraph I of the Tax Agreement
recalculated by treating all Uncertain Tax Positions of all Non-Regulated
Companies for the applicable year as if such Uncertain Tax Positions were ETR’s
items of income, deduction, exclusion, gain, loss, or credit rather than items
of income, deduction, exclusion, gain, loss, or credit of the Non-Regulated
Companies.


“Regulated Companies” shall mean the companies listed on Schedule 3, attached
hereto.


“Tax Attributes” shall mean the unutilized net operating loss carryforward or
carryback, unutilized minimum tax credit, foreign tax credit, other tax credit,
and unutilized capital loss carryforward or carryback of a member of the Entergy
System.


“Uncertain Tax Position” shall mean any member’s items of income, deduction,
exclusion, gain, loss, or credit, for any taxable year, related to any of the
following: (a) the adoption of certain accounting methods set forth in Schedule
1, (b) the application of such methods, (c) the application of Treas. Reg. §
1.1502-13(g) to intercompany power purchase agreements, (d) the inclusion of
decommissioning liabilities in the consideration allocable under Code § 1060
with respect to acquisitions of nuclear power plants, and (e) the inclusion of
decommissioning trust assets in the asset classes to which consideration is
allocable under Code § 1060 with respect to acquisitions of nuclear power
plants.  An item of income, deduction, exclusion, gain, loss, or credit ceases
to be an Uncertain Tax Position upon a Final Determination with respect to such
item.


2.  
NON-REGULATED COMPANY PAYMENTS.  For purposes of calculating payments between
ETR and each Non-Regulated Company under Paragraph I of the Tax Agreement, the
Recalculated Federal Tax Allocation shall be used in lieu of the federal tax
allocation that would have been used if this amendment had not been
executed.  For the avoidance of doubt:  (a) in computing the Recalculated
Federal Tax Allocation for the Non-Regulated Companies, all Uncertain Tax
Positions of all Non-Regulated Companies for the applicable year are treated as
if such Uncertain Tax Positions are ETR’s items of income, deduction, exclusion,
gain, loss, or credit rather than items of income, deduction, exclusion, gain,
loss, or credit of the Non-Regulated Companies, (b)  any Tax Attribute carried
forward from a prior year will be recalculated by treating all Uncertain Tax
Positions of all Non-Regulated Companies for the year in which such Tax
Attribute arose as if such Uncertain Tax Positions were ETR’s Uncertain Tax
Positions, and (c) nothing in this Sixth Amendment is intended to change the
payments under Paragraph I of the Tax Agreement for a member of the Entergy
System that is a Regulated Company.  Any Non-Regulated Company having a net
positive Recalculated Federal Tax Allocation shall pay such amount to ETR, with
either cash or a note with reasonable commercial terms, in accordance with
Paragraph I of the Tax Agreement.  When a subsequent event, as described in
paragraph 17 of the Tax Agreement, occurs, then any Non-Regulated Company having
a net positive Recalculated Federal Tax Allocation shall pay, with either cash
or a note with reasonable commercial terms, such amount, less any previous
payments for such tax year, within 14 business days after ETR tenders demand for
payment; provided, however, that the amount due under this clause can never be
less than zero.



If a Non-Regulated Company is allocated a net negative Recalculated Federal Tax
Allocation, such Non-Regulated Company shall not be entitled to any
payment.  Additionally, if as a result of a subsequent event, a Non-Regulated
Company is allocated a net positive Recalculated Federal Tax Allocation which is
less than the previous net positive Recalculated Federal Tax Allocation for such
tax year, then such Non-Regulated Company shall not be entitled to any payment.


 
3.  
ALL NEW MEMBERS OF THE ENTERGY SYSTEM TREATED AS NON-REGULATED COMPANIES.  All
new members to the Entergy System that become a party to the Tax Agreement as a
result of the application of the Automatic Inclusion Clause will be treated as
Non-Regulated Companies.



 
4.  
CERTAIN COMPANIES NOT ELIGIBLE FOR INCLUSION UNDER THE AUTOMATIC INCLUSION
CLAUSE.  The Automatic Inclusion Clause is hereby amended and restated to read
as follows:  If at any time any member of the Entergy System acquires or creates
one or more subsidiary corporations that are includible corporations of the
Entergy Corporation and Subsidiary Companies’ consolidated group, the Entergy
System agrees that such subsidiary or subsidiaries shall be subject to this Tax
Agreement and all references to the creating or acquiring member herein shall
thereafter be interpreted to refer to such member and its subsidiary or
subsidiaries; provided, however, this provision shall not apply to any
corporation or entity treated as a corporation under the Code that is in
bankruptcy under Title 11 of the United States Code when it otherwise qualifies
to become a member of the Entergy System.



5.  
EFFECTIVE DATE.  This Sixth Amendment shall be effective for all payments after
September 30, 2010, related to any taxable year, until further amended or
otherwise terminated.



6.  
COUNTERPARTS.  It is agreed that this Sixth Amendment may be executed in
multiple counterparts.


 


IN WITNESS WHEREOF, each of the parties hereto has caused this Sixth Amendment
to be duly executed by one of its duly authorized officers as of the 11th day of
October, 2010.




ENTERGY CORPORATION


By:           /s/ Leo P. Denault
Leo P. Denault
Executive Vice President and Chief Financial Officer








ARKANSAS POWER & LIGHT COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








EGS HOLDINGS, INC.


By:           /s/ Eddie Peebles
Eddie Peebles
President








ENTERGY ARKANSAS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY GULF STATES LOUISIANA LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY LOUISIANA HOLDINGS, INC.


By:           /s/ Andrew Marsh
Andrew Marsh
Vice President
 
 
 
 
ENTERGY LOUISIANA LLC
 


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY LOUISIANA PROPERTIES LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY MISSISSIPPI, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NEW NUCLEAR UTILITY DEVELOPMENT LLC


By:           /s/ Andrew Marsh
Andrew Marsh
Vice President








ENTERGY NEW ORLEANS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY OPERATIONS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
ENTERGY SERVICES, INC.
 


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY TEXAS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








GSG&T, INC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








GULF STATES UTILITIES COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








JACKSON GAS LIGHT COMPANY


By:           /s/ Robert D. Sloan
Robert D. Sloan
President








MISSISSIPPI POWER & LIGHT COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
NEW ORLEANS PUBLIC SERVICE, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








SYSTEM ENERGY RESOURCES, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








SYSTEM FUELS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








THE LIGHT, HEAT AND WATER COMPANY OF JACKSON, MISSISSIPPI


By:           /s/ Robert D. Sloan
Robert D. Sloan
President








EAM NELSON HOLDING LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








EN SERVICES II CORPORATION


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
ENEXUS ENERGY CORP


By:           /s/ Wanda C. Curry
Wanda C. Curry
Treasurer








ENTERGY ASSET MANAGEMENT, INC.


By:           /s/ Tom D. Reagan
Tom D. Reagan
President








ENTERGY ENTERPRISES, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY GLOBAL LLC


By:           /s/ Douglas Castleberry
Douglas Castleberry
President


ENTERGY GLOBAL POWER OPERATIONS CORPORATION


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY GLOBAL TRADING HOLDINGS, LTD


By:           /s/ Barrett Green
Barrett Green
President


 
ENTERGY HOLDINGS COMPANY LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY INTERNATIONAL HOLDINGS, LTD


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY INVESTMENT HOLDING COMPANY, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY MISSISSIPPI TURBINE COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer






ENTERGY NUCLEAR FINANCE HOLDING, INC.


By:           /s/ Douglas Castleberry
Douglas Castleberry
Vice President








ENTERGY NUCLEAR FINANCE LLC


By:           /s/ Samuel Agyeman-Yeboah
Samuel Agyeman-Yeboah
President


 
ENTERGY NUCLEAR FUELS COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR GENERATION COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR HOLDING COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR HOLDING COMPANY #1


By:           s/ Samuel Agyeman-Yeboah
Samuel Agyeman-Yeboah
Vice President




ENTERGY NUCLEAR HOLDING COMPANY #2


By:           /s/ Eddie Peebles
Eddie Peebles
Vice President








ENTERGY NUCLEAR HOLDING COMPANY #3


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
ENTERGY NUCLEAR INDIAN POINT 1&2 INVESTMENT LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR MIDWEST INVESTMENT COMPANY LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR NEW YORK INVESTMENT COMPANY I


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR OPERATIONS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR PFS COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY NUCLEAR POTOMAC COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
ENTERGY NUCLEAR POWER MARKETING LLC


By:           /s/ Barrett Green
Barrett Green
President








ENTERGY NUCLEAR TEXAS HOLDING, INC.


By:           /s/ James Striedel
James Striedel
Vice President








ENTERGY NUCLEAR VERMONT INVESTMENT COMPANY LLC


By:           /s/ Joseph A. Aluise
Joseph A. Aluise
Vice President and Secretary






ENTERGY NUCLEAR, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer






ENTERGY POWER & LIGHT COMPANY


By:           /s/ Robert D. Sloan
Robert D. Sloan
President








ENTERGY POWER E&C HOLDINGS LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
ENTERGY POWER GAS HOLDINGS CORPORATION


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY POWER HOLDINGS, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY POWER OPERATIONS U.S., INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY RESOURCES, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




ENTERGY RETAIL HOLDING COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY SOLUTIONS DISTRICT ENERGY LTD, LLC


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer




 
ENTERGY TECHNOLOGY COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








ENTERGY TECHNOLOGY HOLDING COMPANY


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








EP EDEGEL, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer








EWO MARKETING, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer






NUCLEAR SERVICES COMPANY LLC


By:           /s/ John T. Herron
John T. Herron
President








TLG SERVICES, INC.


By:           /s/ Steven C. McNeal
Steven C. McNeal
Vice President and Treasurer





 
 

--------------------------------------------------------------------------------

 







Schedule 1


Decommissioning in cost of goods sold under Code § 263A
Mark-to-Market under Code § 475
Industry Director Directive Number 5 under Code § 263A
Units of Property under Code § 263
Repairs under Code §§ 162 and 263
Activity Based Costing under Code § 263A

 
 

--------------------------------------------------------------------------------

 



Schedule 2


Non-Regulated Companies:
EAM Nelson Holding LLC
EN Services II Corporation
Enexus Energy Corp
Entergy Asset Management, Inc.
Entergy Enterprises, Inc.
Entergy Global LLC
Entergy Global Power Operations Corporation
Entergy Global Trading Holdings, LTD
Entergy Holdings Company LLC
Entergy International Holdings LTD
Entergy Investment Holding Company, Inc.
Entergy Mississippi Turbine Company
Entergy Nuclear Finance Holding, Inc.
Entergy Nuclear Finance LLC
Entergy Nuclear Fuels Company
Entergy Nuclear Generation Company
Entergy Nuclear Holding Company
Entergy Nuclear Holding Company #1
Entergy Nuclear Holding Company #2
Entergy Nuclear Holding Company #3
Entergy Nuclear Indian Point 1&2 Investments LLC
Entergy Nuclear Midwest Investment Company, LLC
Entergy Nuclear New York Investment Company I
Entergy Nuclear Operations, Inc.
Entergy Nuclear PFS Company
Entergy Nuclear Potomac Company
Entergy Nuclear Power Marketing LLC
Entergy Nuclear Texas Holding, Inc.
Entergy Nuclear Vermont Investment Company LLC
Entergy Nuclear, Inc.
Entergy Power & Light Company
Entergy Power E&C Holdings LLC
Entergy Power Gas Holdings Corporation
Entergy Power Holdings, Inc.
Entergy Power Operations U.S., Inc.
Entergy Resources Inc.
Entergy Retail Holding Company
Entergy Solutions District Energy Ltd, LLC
Entergy Technology Company
Entergy Technology Holding Company
EP Edegel, Inc.
EWO Marketing Inc.
Nuclear Services Company LLC
TLG Services, Inc.

 
 

--------------------------------------------------------------------------------

 



Schedule 3


Regulated Companies:


Arkansas Power & Light Company
EGS Holdings Inc.
Entergy Arkansas, Inc.
Entergy Gulf States Louisiana L.L.C.
Entergy Louisiana Holdings, Inc
Entergy Louisiana LLC
Entergy Louisiana Properties LLC
Entergy Mississippi, Inc.
Entergy New Nuclear Utility Development LLC
Entergy New Orleans, Inc.
Entergy Operations, Inc.
Entergy Services, Inc.
Entergy Texas, Inc.
GSG&T, Inc.
Gulf States Utilities Company
Jackson Gas Light Company
Mississippi Power & Light Company
New Orleans Public Service Inc.
System Energy Resources, Inc.
System Fuels, Inc.
The Light, Heat and Water Company of Jackson, Mississippi

 
 

--------------------------------------------------------------------------------

 
